UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) – August 17, 2009 The First of Long Island Corporation (Exact Name of Registrant as Specified in Charter) New York 0-12220 11-2672906 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10 Glen Head Road, Glen Head, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code - (516) 671-4900 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Bylaws On August 17, 2009, the Board of Directors of The First of Long Island Corporation (the “Corporation”) amended Article II, Section 2, and Article III, Section 6, of the Corporation’s bylaws to provide that the annual meeting of shareholders will be held on the third Tuesday of April and, effective January 1, 2010, the regular meetings of the Board of Directors will be held on the third Tuesday of every month except March and July.Prior to the effectiveness of these amendments, the annual meeting of shareholders was held on the third Monday of April and the regular meetings of the Board of Directors were held on the third Monday of every month except March and July when there were no meetings. Item 9.01. Exhibit Exhibit 3(ii) – Bylaws, as amended SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The First of Long Island Corporation (Registrant) Date: August 17, 2009 By: /s/Mark D. Curtis Mark D. Curtis Senior Vice President & Treasurer (principal accounting & financial officer) 1
